NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                     SEPTEMBER 16
                                                                            2014

                            FOR THE NINTH CIRCUIT                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




FERMIN MEJIA HERNANDEZ, AKA                      No. 13-70903
Fermin Mejia Gonzalez,
                                                 Agency No. A201-236-639
             Petitioner,

   v.                                            MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

             Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted September 8, 2014
                             San Francisco, California

Before: SCHROEDER, OWENS, and FRIEDLAND, Circuit Judges.

        Fermin Mejia Hernandez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review the agency’s factual


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
findings and mixed questions of law and fact for substantial evidence, and questions

of law de novo. Bojnoordi v. Holder, 757 F.3d 1075, 1077 (9th Cir. 2014). We

deny in part and dismiss in part the petition for review.

      Hernandez argues that we should import the regulatory definition of an

“arriving alien,” 8 C.F.R. § 1001.1(q), into the statutory provision setting forth the

one-year time limit for filing an asylum application, 8 U.S.C. § 1158(a)(2)(B). The

term “arriving alien” does not appear anywhere in the language of § 1158(a)(2)(B)

and is therefore irrelevant in interpreting that provision.

      Because Hernandez’s application for asylum was untimely, it is statutorily

barred unless he can demonstrate the existence of changed circumstances that

materially affect his eligibility for asylum. See id. § 1158(a)(2)(B), (D). We lack

jurisdiction to review Hernandez’s argument that the BIA misinterpreted his

testimony regarding what would happen if he were to return to Guatemala. See id.

§ 1158(a)(2)(D), (3). Hernandez has not pointed to anything in the record

indicating a change in country circumstances that would materially affect his

eligibility for asylum.

      Substantial evidence supports the BIA’s finding that there was no nexus

between the attacks Hernandez suffered and his membership in a particular social

group. See Zetino v. Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010) (“An alien’s

desire to be free from harassment by criminals motivated by theft or random


                                           2
violence by gang members bears no nexus to a protected ground.”). Hernandez’s

withholding of removal claim thus fails.

      Finally, Hernandez’s CAT claim fails because the type of economic

deprivation that Hernandez describes does not amount to torture. See Vitug v.

Holder, 723 F.3d 1056, 1060, 1066 (9th Cir. 2013) (finding that economic

deprivation arising from the nonresident’s inability to find a job in the Philippines

did not amount to torture).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3